FILED
                            NOT FOR PUBLICATION                               AUG 02 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 15-30211

               Plaintiff - Appellee,             D.C. No. 2:14-cr-00342-JCC

 v.
                                                 MEMORANDUM*
ERIC JOHN MARCH,

               Defendant - Appellant.


                    Appeal from the United States District Court
                      for the Western District of Washington
                   John C. Coughenour, District Judge, Presiding

                              Submitted July 26, 2016**

Before:        SCHROEDER, CANBY, and CALLAHAN, Circuit Judges.

      Eric John March appeals from the district court’s judgment and challenges

his guilty-plea conviction and 240-month sentence for distribution of child

pornography, in violation of 18 U.S.C. § 2252(a)(2) and (b)(1). We have

jurisdiction under 28 U.S.C. § 1291, and we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      March contends that his guilty plea was not knowing, voluntary, and

intelligent, because the district court failed to advise him adequately of the

mandatory minimum he faced as required by Federal Rule of Criminal Procedure

11. Because March failed to raise this issue below, we review for plain error,

United States v. Carter, 795 F.3d 947, 950-51 (9th 2015), and find none. The

record reveals that the district court correctly advised March of the applicable

mandatory minimum he faced if, as the government argued, he was found to have a

qualifying conviction under section 2252(b)(1). Further, March has failed to show

that any error affected his substantial rights. See United States v. Myers, 804 F.3d
1246, 1257 (9th Cir. 2015) (“[A] defendant who seeks reversal of his conviction

after a guilty plea, on the ground that the district court committed plain error under

Rule 11, must show a reasonable probability that, but for the error, he would not

have entered the plea.” (internal quotation marks omitted) (alteration in original)).

      March next contends that his sentence is substantively unreasonable because

the district court failed to account for alleged sentencing disparities. The district

court did not abuse its discretion. See Gall v. United States, 552 U.S. 38, 51

(2007). The below-Guidelines sentence is substantively reasonable in light of the

18 U.S.C. § 3553(a) sentencing factors and the totality of the circumstances,

including the nature of the offense and the fact that March was on probation for a


                                           2                                     15-30211
prior conviction for molesting his children. See Gall, 552 U.S. at 51.

      AFFIRMED.




                                          3                              15-30211